      
      
      
      

1

2

3

4

5

6
                                  UNITED STATES DISTRICT COURT
7
                                          DISTRICT OF NEVADA
8
                                                     ***
9
     AARON SANCHEZ-CAZARES,                                   Case No. 2:18-cv-02367-APG-GWF
10
                                            Petitioner,                       ORDER
11          v.
12   KIRSTJEN NIELSEN, et al.,
13                                      Respondents.
14

15          This counseled habeas petition pursuant to 28 U.S.C. § 2241 comes before me on

16   petitioner’s emergency request for stay of deportation. (ECF No. 1).

17          Petitioner Aaron Sanchez-Cazares is subject to a final notice of removal. On December 10,

18   2018, the Ninth Circuit denied Sanchez-Cazares’ petition for review. Petitioner obtained new

19   counsel, who intended to file a motion to reopen and to stay removal with the Board of Immigration

20   Appeals based on an alleged defect in the Notice to Appear. Before he could do so, Sanchez-

21   Cazares was taken into ICE custody. According to counsel, Sanchez-Cazares could be removed

22   from the United States as early as December 14, 2018. Petitioner accordingly seeks an emergency

23   stay of deportation in this case. (ECF No. 1 at 1-5).

24          It is not clear that I have jurisdiction to grant the Sanchez-Cazares the relief he seeks in this

25   case. See, e.g., Paz-Zamora v. Archambeault, 2018 WL 5785287, at *2 (S.D. Cal. Nov. 5, 2018);

26   Ramos Meza v. Nielsen, No. 2:18cv-660-APG-VCF (ECF No. 16). However, given the immediate

27   and irreparable harm petitioner faces were he to be deported tomorrow, I will temporarily enjoin

28                                                        1
      
      
      
      
      

1    respondents from removing petitioner from the United States pending briefing on the jurisdictional

2    issue. See United States v. United Mine Workers of Am., 330 U.S. 258, 293 (1947) (“[T]he District

3    Court had the power to preserve existing conditions while it was determining its own authority to

4    grant injunctive relief.”).

5            IT IS THEREFORE ORDERED that petitioner Sanchez-Cazares shall immediately serve

6    the respondents with the petition and emergency request for stay of deportation and a copy of this

7    order. Due to the exigency of this matter, in addition to service under Federal Rule of Civil

8    Procedure 4, petitioner Sanchez-Cazares shall also send these documents immediately by email,

9    facsimile, or hand delivery to the United States Attorney’s Office for the District of Nevada and

10   to the Attorney General of the United States at Washington, D.C.

11           IT IS FURTHER ORDERED the respondents shall file a response, including addressing

12   whether this court has jurisdiction, to petitioner Aaron Sanchez-Cazares’ emergency request to

13   stay (ECF No. 1) by 12:00 p.m. PST on Wednesday, December 17, 2018.

14           IT IS FURTHER ORDERED that the defendants shall not deport or otherwise remove

15   petitioner Aaron Sanchez-Cazares from the United States pending further order of this court.

16           DATED THIS 13th day of December, 2018.

17

18                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28                                                   2
      
